           Case 2:20-cv-02456-JTM-JVM Document 1 Filed 09/09/20 Page 1 of 5




                                   UNITED STATES DISTRICT COURT

                                   EASTERN DISTRICT OF LOUISIANA


LINDA WALL                  *
     Plaintiff              *                                     CASE NO. 20-2456
                            *
VERSUS                      *
                            *                                     JUDGE
                            *
DOLGENCORP, LLC             *                                     MAGISTRATE
    Defendant               *
                            *                                     A JURY IS DEMANDED
*****************************

                                            NOTICE OF REMOVAL

TO:        The Honorable Judges
           of the United States District Court
           for the Eastern District of Louisiana

           Defendant, DG LOUISIANA, LLC, (incorrectly styled as “Dolgencorp, LLC”),

respectfully submits this Notice of Removal of the above-styled matter, and as cause therefore

shows as follows.

                                                          1.

           On the 20th day of March, 2020, the attached Petition was filed in the 32nd Judicial District

Court for the Parish of Terrebonne, State of Louisiana, entitled Linda Wall v. Dolgencorp, LLC,

bearing case number 188452 Division “C”. 1

                                                          2.

           Plaintiff’s Petition for Damages alleges personal injuries sustained as a result of an incident

on March 19, 2019, at the Dollar General store located at 6439 Grand Caillou Road, Houma, LA




1
    See Exhibit “A” (Plaintiff’s Petition for Damages).
         Case 2:20-cv-02456-JTM-JVM Document 1 Filed 09/09/20 Page 2 of 5




Plaintiff alleges she tripped and fell while walking in the parking lot.2 In her complaint, Plaintiff

stated “the matter in controversy exceeds the amount specified in Code of Civil Procedure Article

1732 (1) pertinent to jury trials.” 3 Plaintiff was asked in discovery, if her damages would exceed

$75,000, exclusive of interest and costs. Plaintiff responded, “the value of the claim is to be

determined by the trier of fact.”4 Further, defendant was provided with limited medical records

showing plaintiff has already amassed a physical therapy bill in the amount of $9654.00 and has

continued treatment. Following the subject incident, plaintiff underwent a lumbar MRI which

revealed new severe stenosis at L2/3. 5 The medical records also show that Plaintiff has undergone

at least one SI injection, is considering additional injections, and that she is actively treating for

injuries she alleges she sustained in the subject incident. 6 Based on this information, plaintiff’s

alleged damages will exceed the diversity jurisdictional requirement of $75,000.

         As required under Louisiana law, Plaintiff’s Petition did not specify an amount of damages

sought. The Fifth Circuit Court of Appeals has established the framework for resolving

jurisdictional disputes where no specific amount of damages is asserted in the Petition.7 The

removing defendant must prove, by a preponderance of the evidence, that the amount in

controversy exceeds $75,000. 8 The defendant may make this showing in two ways: (1) by

demonstrating that it is “facially apparent” that the claims are likely in excess of $75,000, or (2)




2
  See Exhibit “A”, paragraph 3.
3
  See Exhibit “A”, paragraph 9.
4
  See Exhibit “B” (Plaintiff’s Answers to Interrogatories and medical records provided by Plaintiff in discovery, at
Interrogatory #30)
5
  See Exhibit “B”, at B6-B7.
6
  See Exhibit “B”, at B3-B5, B8-B21; See also Exhibit “A”, paragraph 7.
7
  James v. Home Depot USA, Inc., 2002 WL 1453824 at *1 (E.D. La. 2002) (citing Luckett v. Delta Airlines, 171
F.3d 295, 298 (5th Cir. 1999)).
8
  Id.
           Case 2:20-cv-02456-JTM-JVM Document 1 Filed 09/09/20 Page 3 of 5




“by setting forth the facts in controversy – preferably in the removal petition, but sometimes by

affidavit – that support a finding of the requisite amount.” 9

           In this case, because it was not facially apparent from plaintiff’s Petition for Damages that

the amount in controversy exceeds $75,000, defendant submits that plaintiff’s discovery responses

reveal that the amount in controversy exceeds $75,000, exclusive of interest and costs. 10

                                                            3.

           Pursuant to 28 U.S.C.A. 1446(b)(3), “[e]xcept as provided in subsection (c), if the case

stated by the initial pleading is not removable, a notice of removal may be filed within 30 days

after receipt by the defendant, through service or otherwise, of a copy of an amended pleading,

motion, order or other paper from which it may first be ascertained that the case is one which is

or has become removable.”

           Here, removal is timely because it was filed within 30 days after receipt of “other paper

from which it may first be ascertained that the case is one which . . . has become removable.”

Specifically, Dollar General first ascertained that this case had become removable on August 10,

2020, when undersigned counsel received Plaintiff’s Answers to Interrogatories conveying for the

first time allegations that as a result of the March 2019 incident, Plaintiff’s damages, if proven,

would likely exceed $75,000.

                                                            4.

           This Court has original jurisdiction of this action under 28 U.S.C. § 1332, and this action

is, therefore, removable to this court on the basis that:

           A.       The properly joined parties to this action are completely diverse:




9
    Id.
10
     See Exhibit “B” (Plaintiff’s answers to Interrogatories and attached medical records.)
         Case 2:20-cv-02456-JTM-JVM Document 1 Filed 09/09/20 Page 4 of 5




                  1.       Plaintiff, Linda Wall, is a person of full age of majority and a resident of

                           the State of Louisiana; 11

                  2.       DG Louisiana, LLC, is a single member limited liability company whose

                           sole member is Dolgencorp, LLC, whose sole member is Dollar General

                           Corporation, which is incorporated and has its principal place of business

                           in Tennessee;
                  3.
         B.       The amount in controversy herein exceeds the sum of $75,000.00, exclusive of

                  interest and costs.

                        1. As is proper under Louisiana law, the Petition does not specify an amount

                           of damages sought. However, in her Answers to Interrogatories, plaintiff

                           alleges she consulted with her physician, Dr., McAllister, who informed her

                           the lumbar pain would “never” heal. 12

                        2. Further plaintiff stated in her petition that damages would exceed the

                           amount for a jury trial. 13

                                                         5.

         This is a civil action over which the United States District Court for the Eastern District of

Louisiana has concurrent original jurisdiction under the provisions of 28 U.S.C. § 1332, et seq., as

the amount in controversy exceeds $75,000.00, exclusive of interest and costs and complete

diversity exists between all adverse and properly joined parties.



                                                         6.



11
   See Exhibit “A” (Plaintiff’s Petition for Damages).
12
   See Exhibit “B”, at B1.
13
   See Exhibit “A”
          Case 2:20-cv-02456-JTM-JVM Document 1 Filed 09/09/20 Page 5 of 5




          The 32nd Judicial District Court for the Parish of Terrebonne, State of Louisiana, is located

within the Eastern District of Louisiana pursuant to 28 U.S.C. § 98(a). Therefore, venue is proper

in accordance with 28 U.S.C. § 1441(a) because it is the “district and division embracing the place

where such action is pending.”

                                                    7.

          Defendant prays for a jury trial on all issues.



          WHEREFORE, removing Defendant, DG Louisiana, LLC, prays that the above action

now pending in the 32nd Judicial District Court for the parish of Terrebonne, State of Louisiana,

be removed therefrom to this Honorable Court. Defendant additionally prays for a jury trial on all

issues.

                                                 Respectfully submitted,

                                                 ____/s/ Shannon O. Harrison_______
                                                 TREVOR C. DAVIES (32846)
                                                 SHANNON O. HARRISON (26163)
                                                 MAX C. HADLEY (38764)
                                                 WANEK KIRSCH DAVIES LLC
                                                 1340 Poydras Street, Suite 2000
                                                 New Orleans, LA 70112
                                                 Telephone: 504-324-6493
                                                 Facsimile: 504-324-6626
                                                 Attorneys for Defendants


                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing pleading has been served upon all
counsel of record by placing same in the U.S. Mail, postage prepaid and properly addressed this
9th day of September, 2020.

                                                 ___/s/___ Shannon O. Harrison________
